      Case: 5:19-cv-00315-JRA Doc #: 13 Filed: 05/16/19 1 of 2. PageID #: 126



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CYNTHIA HURST, et al.,                             : Case No. 5:19-cv-315
                                                   :
               Plaintiffs,                         :
       vs.                                         : Judge John R. Adams
                                                   :
CALIBER HOME LOANS, INC.,                          :
                                                   :
               Defendant.                          :


     DEFENDANT CALIBER HOME LOANS, INC.’S CORPORATE DISCLOSURE
                           STATEMENT

       Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 3.13(b)

and Local Criminal Rule 16.2: Any non-governmental corporate party to a proceeding must file a

statement identifying all its parent, subsidiary, and other affiliate corporations and listing any

publicly held company that owns 10% or more of the party’s stock. A party must file the

statement upon filing a complaint, motion, response or other pleading in this Court, whichever

occurs first. The obligation to disclose any changes will be continuing throughout the pendency

of the case.

       In compliance with these provisions, this Corporate Disclosure Statement is filed on

behalf of Defendant Caliber Home Loans, Inc.

1.     Is said party a parent, subsidiary or other affiliate of a publicly owned corporation?

       ____ Yes        __X__ No

2.     Is there a publicly owned corporation, not a party to the case, that has a financial interest

       in the outcome?

       _____ Yes       __X_ No

Dated: May 16, 2019
      Case: 5:19-cv-00315-JRA Doc #: 13 Filed: 05/16/19 2 of 2. PageID #: 127



                                                      Respectfully submitted,

                                                      /s/ David J. Dirisamer
                                                      Robert C. Folland (0065728)
                                                      David J. Dirisamer (0092125)
                                                      BARNES & THORNBURG LLP
                                                      41 South High Street, Suite 3300
                                                      Columbus, OH 43215
                                                      614-628-0096 (Office)
                                                      614-628-1433 (Facsimile)
                                                      Rob.Folland@btlaw.com
                                                      David.Dirisamer@btlaw.com
                                                      Counsel for Defendant


                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on May 16, 2019, a copy of the foregoing was filed

via the Court’s CM/ECF electronic filing system, and electronically served on all parties of

record.

                                               /s/ David J. Dirisamer
                                               David J. Dirisamer




                                                  2
